This suit was instituted by appellee, W. J. Patton, against the appellant, Louisiana  Texas Lumber Company, hereinafter, for convenience, called the Lumber Company Plaintiff's petition was in the ordinary form of trespass to try title to 220 acres of land, in said petition described, and for damages. The suit in fact, however, is strictly a boundary suit in so far as the title to the land involved therein is concerned, and for damages to plaintiff's land by reason of the construction of a tramroad thereon by the Lumber Company. The James Patton headright survey of one-half league was surveyed and located in 1851. The land of plaintiff is a part of said headright survey and extends to its north line. The land claimed by the Lumber Company is a part of the International  Great Northern Railway surveys Nos. 42 and 43, which were located many years after the James Patton headright survey had been located, and their locative field notes call for the north line of said headright survey as their south boundaries. It is admitted by all parties that, if the land in controversy is wholly on the Patton survey, it is owned by appellee, Patton, and, if it is wholly on the International  Great Northern Railway surveys, it is owned by the Lumber Company. The case was tried before the court without a jury, and judgment was rendered for the appellee, W. J. Patton, for the land sued for, and for $25 damages thereto, against appellant, by reason of the construction of a tramroad on same by appellant. The main and only important contentions of appellant are that the trial court erred in finding that the north boundary line of the James Patton headright survey was at the place where the plaintiff contended it was located, and in finding that appellee's land was damaged by appellant by the construction of a tramroad thereon in the sum of $25, because there was no competent evidence to support such findings. We have carefully examined the evidence, and have reached the conclusion that both of such findings complained of were amply supported by the evidence. Other findings of the court complained of were immaterial, and unnecessary for the support of the judgment rendered, and, if error, the same was not such as should cause a reversal of the judgment rendered. The judgment of the trial court is therefore affirmed. Affirmed.
 *Page 150